
	

113 HR 1073 : Nuclear Terrorism Conventions Implementation and Safety of Maritime Navigation Act of 2013
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1073
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2013
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  provide for protection of maritime navigation and prevention of nuclear
		  terrorism, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Terrorism Conventions
			 Implementation and Safety of Maritime Navigation Act of
			 2013.
		ISafety of Maritime
			 Navigation
			101.Amendment to
			 section
			 2280 of title 18, United States CodeSection 2280 of
			 title 18, United States Code, is amended—
				(1)in subsection (b)—
					(A)in paragraph (1)(A)(i), by striking
			 a ship flying the flag of the United States and inserting
			 a vessel of the United States or a vessel subject to the jurisdiction of
			 the United States (as defined in
			 section
			 70502 of title 46);
					(B)in paragraph (1)(A)(ii), by inserting
			 , including the territorial seas after in the United
			 States; and
					(C)in paragraph
			 (1)(A)(iii), by inserting , by a United States corporation or legal
			 entity, after by a national of the United States;
					(2)in subsection (c), by striking
			 section 2(c) and inserting section 13(c);
				(3)by striking subsection (d);
				(4)by striking
			 subsection (e) and inserting after subsection (c):
					
						(d)DefinitionsAs used in this section, section 2280a,
				section 2281, and section 2281a, the term—
							(1)applicable treaty
				means—
								(A)the Convention for the Suppression of
				Unlawful Seizure of Aircraft, done at The Hague on 16 December 1970;
								(B)the Convention for
				the Suppression of Unlawful Acts against the Safety of Civil Aviation, done at
				Montreal on 23 September 1971;
								(C)the Convention on
				the Prevention and Punishment of Crimes against Internationally Protected
				Persons, including Diplomatic Agents, adopted by the General Assembly of the
				United Nations on 14 December 1973;
								(D)International
				Convention against the Taking of Hostages, adopted by the General Assembly of
				the United Nations on 17 December 1979;
								(E)the Convention on
				the Physical Protection of Nuclear Material, done at Vienna on 26 October
				1979;
								(F)the Protocol for
				the Suppression of Unlawful Acts of Violence at Airports Serving International
				Civil Aviation, supplementary to the Convention for the Suppression of Unlawful
				Acts against the Safety of Civil Aviation, done at Montreal on 24 February
				1988;
								(G)the Protocol for
				the Suppression of Unlawful Acts against the Safety of Fixed Platforms Located
				on the Continental Shelf, done at Rome on 10 March 1988;
								(H)International
				Convention for the Suppression of Terrorist Bombings, adopted by the General
				Assembly of the United Nations on 15 December 1997; and
								(I)International
				Convention for the Suppression of the Financing of Terrorism, adopted by the
				General Assembly of the United Nations on 9 December 1999;
								(2)armed conflict does not
				include internal disturbances and tensions, such as riots, isolated and
				sporadic acts of violence, and other acts of a similar nature;
							(3)biological weapon
				means—
								(A)microbial or other biological agents, or
				toxins whatever their origin or method of production, of types and in
				quantities that have no justification for prophylactic, protective, or other
				peaceful purposes; or
								(B)weapons,
				equipment, or means of delivery designed to use such agents or toxins for
				hostile purposes or in armed conflict;
								(4)chemical weapon means,
				together or separately—
								(A)toxic chemicals and their precursors,
				except where intended for—
									(i)industrial, agricultural, research,
				medical, pharmaceutical, or other peaceful purposes;
									(ii)protective
				purposes, namely those purposes directly related to protection against toxic
				chemicals and to protection against chemical weapons;
									(iii)military
				purposes not connected with the use of chemical weapons and not dependent on
				the use of the toxic properties of chemicals as a method of warfare; or
									(iv)law enforcement including domestic riot
				control purposes,
									as long
				as the types and quantities are consistent with such purposes;(B)munitions and devices, specifically
				designed to cause death or other harm through the toxic properties of those
				toxic chemicals specified in subparagraph (A), which would be released as a
				result of the employment of such munitions and devices; and
								(C)any equipment
				specifically designed for use directly in connection with the employment of
				munitions and devices specified in subparagraph (B);
								(5)covered ship means a ship that
				is navigating or is scheduled to navigate into, through or from waters beyond
				the outer limit of the territorial sea of a single country or a lateral limit
				of that country’s territorial sea with an adjacent country;
							(6)explosive
				material has the meaning given the term in section 841(c) and includes
				explosive as defined in section 844(j) of this title;
							(7)infrastructure
				facility has the meaning given the term in section 2332f(e)(5) of this
				title;
							(8)international
				organization has the meaning given the term in section 831(f)(3) of this
				title;
							(9)military
				forces of a state means the armed forces of a state which are organized,
				trained, and equipped under its internal law for the primary purpose of
				national defense or security, and persons acting in support of those armed
				forces who are under their formal command, control, and responsibility;
							(10)national of
				the United States has the meaning stated in section 101(a)(22) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(22));
							(11)Non-Proliferation
				Treaty means the Treaty on the Non-Proliferation of Nuclear Weapons,
				done at Washington, London, and Moscow on 1 July 1968;
							(12)Non-Proliferation Treaty State
				Party means any State Party to the Non-Proliferation Treaty, to include
				Taiwan, which shall be considered to have the obligations under the
				Non-Proliferation Treaty of a party to that treaty other than a Nuclear Weapon
				State Party to the Non-Proliferation Treaty;
							(13)Nuclear
				Weapon State Party to the Non-Proliferation Treaty means a State Party
				to the Non-Proliferation Treaty that is a nuclear-weapon State, as that term is
				defined in Article IX(3) of the Non-Proliferation Treaty;
							(14)place of
				public use has the meaning given the term in section 2332f(e)(6) of this
				title;
							(15)precursor
				has the meaning given the term in section 229F(6)(A) of this title;
							(16)public
				transport system has the meaning given the term in section 2332f(e)(7)
				of this title;
							(17)serious
				injury or damage means—
								(A)serious bodily
				injury,
								(B)extensive
				destruction of a place of public use, State or government facility,
				infrastructure facility, or public transportation system, resulting in major
				economic loss, or
								(C)substantial damage
				to the environment, including air, soil, water, fauna, or flora;
								(18)ship
				means a vessel of any type whatsoever not permanently attached to the sea-bed,
				including dynamically supported craft, submersibles, or any other floating
				craft, but does not include a warship, a ship owned or operated by a government
				when being used as a naval auxiliary or for customs or police purposes, or a
				ship which has been withdrawn from navigation or laid up;
							(19)source
				material has the meaning given that term in the International Atomic
				Energy Agency Statute, done at New York on 26 October 1956;
							(20)special
				fissionable material has the meaning given that term in the
				International Atomic Energy Agency Statute, done at New York on 26 October
				1956;
							(21)territorial
				sea of the United States means all waters extending seaward to 12
				nautical miles from the baselines of the United States determined in accordance
				with international law;
							(22)toxic
				chemical has the meaning given the term in section 229F(8)(A) of this
				title;
							(23)transport
				means to initiate, arrange or exercise effective control, including
				decisionmaking authority, over the movement of a person or item; and
							(24)United
				States, when used in a geographical sense, includes the Commonwealth of
				Puerto Rico, the Commonwealth of the Northern Mariana Islands, and all
				territories and possessions of the United
				States.
							;
				and
				(5)by inserting after subsection (d) (as added
			 by paragraph (4) of this section) the following:
					
						(e)ExceptionsThis section shall not apply to—
							(1)the activities of
				armed forces during an armed conflict, as those terms are understood under the
				law of war, which are governed by that law; or
							(2)activities
				undertaken by military forces of a state in the exercise of their official
				duties.
							(f)Delivery of
				suspected offenderThe master
				of a covered ship flying the flag of the United States who has reasonable
				grounds to believe that there is on board that ship any person who has
				committed an offense under section 2280 or section 2280a may deliver such
				person to the authorities of a country that is a party to the Convention for
				the Suppression of Unlawful Acts against the Safety of Maritime Navigation.
				Before delivering such person to the authorities of another country, the master
				shall notify in an appropriate manner the Attorney General of the United States
				of the alleged offense and await instructions from the Attorney General as to
				what action to take. When delivering the person to a country which is a state
				party to the Convention, the master shall, whenever practicable, and if
				possible before entering the territorial sea of such country, notify the
				authorities of such country of the master's intention to deliver such person
				and the reasons therefor. If the master delivers such person, the master shall
				furnish to the authorities of such country the evidence in the master’s
				possession that pertains to the alleged offense.
						(g)(1)Civil
				forfeitureAny real or
				personal property used or intended to be used to commit or to facilitate the
				commission of a violation of this section, the gross proceeds of such
				violation, and any real or personal property traceable to such property or
				proceeds, shall be subject to forfeiture.
							(2)Applicable proceduresSeizures and forfeitures under this section
				shall be governed by the provisions of
				chapter 46 of title 18,
				United States Code, relating to civil forfeitures, except that such duties as
				are imposed upon the Secretary of the Treasury under the customs laws described
				in section 981(d) shall be performed by such officers, agents, and other
				persons as may be designated for that purpose by the Secretary of Homeland
				Security, the Attorney General, or the Secretary of
				Defense.
							.
				102.New
			 section
			 2280a of title 18, United
			 States Code
				(a)In
			 generalChapter
			 111 of title 18, United States Code, is amended by adding after
			 section 2280 the following new section:
					
						2280a.Violence
				against maritime navigation and maritime transport involving weapons of mass
				destruction
							(a)Offenses
								(1)In
				generalSubject to the
				exceptions in subsection (c), a person who unlawfully and intentionally—
									(A)when the purpose of the act, by its nature
				or context, is to intimidate a population, or to compel a government or an
				international organization to do or to abstain from doing any act—
										(i)uses against or on a ship or discharges
				from a ship any explosive or radioactive material, biological, chemical, or
				nuclear weapon or other nuclear explosive device in a manner that causes or is
				likely to cause death to any person or serious injury or damage;
										(ii)discharges from a
				ship oil, liquefied natural gas, or another hazardous or noxious substance that
				is not covered by clause (i), in such quantity or concentration that causes or
				is likely to cause death to any person or serious injury or damage; or
										(iii)uses a ship in a
				manner that causes death to any person or serious injury or damage;
										(B)transports on board a ship—
										(i)any explosive or radioactive material,
				knowing that it is intended to be used to cause, or in a threat to cause, death
				to any person or serious injury or damage for the purpose of intimidating a
				population, or compelling a government or an international organization to do
				or to abstain from doing any act;
										(ii)any biological,
				chemical, or nuclear weapon or other nuclear explosive device, knowing it to be
				a biological, chemical, or nuclear weapon or other nuclear explosive
				device;
										(iii)any source
				material, special fissionable material, or equipment or material especially
				designed or prepared for the processing, use, or production of special
				fissionable material, knowing that it is intended to be used in a nuclear
				explosive activity or in any other nuclear activity not under safeguards
				pursuant to an International Atomic Energy Agency comprehensive safeguards
				agreement, except where—
											(I)such item is transported to or from the
				territory of, or otherwise under the control of, a Non-Proliferation Treaty
				State Party; and
											(II)the resulting
				transfer or receipt (including internal to a country) is not contrary to the
				obligations under the Non-Proliferation Treaty of the Non-Proliferation Treaty
				State Party from which, to the territory of which, or otherwise under the
				control of which such item is transferred;
											(iv)any equipment, materials, or software or
				related technology that significantly contributes to the design or manufacture
				of a nuclear weapon or other nuclear explosive device, with the intention that
				it will be used for such purpose, except where—
											(I)the country to the territory of which or
				under the control of which such item is transferred is a Nuclear Weapon State
				Party to the Non-Proliferation Treaty; and
											(II)the resulting transfer or receipt
				(including internal to a country) is not contrary to the obligations under the
				Non-Proliferation Treaty of a Non-Proliferation Treaty State Party from which,
				to the territory of which, or otherwise under the control of which such item is
				transferred;
											(v)any equipment, materials, or software or
				related technology that significantly contributes to the delivery of a nuclear
				weapon or other nuclear explosive device, with the intention that it will be
				used for such purpose, except where—
											(I)such item is transported to or from the
				territory of, or otherwise under the control of, a Non-Proliferation Treaty
				State Party; and
											(II)such item is
				intended for the delivery system of a nuclear weapon or other nuclear explosive
				device of a Nuclear Weapon State Party to the Non-Proliferation Treaty;
				or
											(vi)any equipment, materials, or software or
				related technology that significantly contributes to the design, manufacture,
				or delivery of a biological or chemical weapon, with the intention that it will
				be used for such purpose;
										(C)transports another person on board a ship
				knowing that the person has committed an act that constitutes an offense under
				section 2280 or subparagraph (A), (B), (D), or (E) of this section or an
				offense set forth in an applicable treaty, as specified in section 2280(d)(1),
				and intending to assist that person to evade criminal prosecution;
									(D)injures or kills
				any person in connection with the commission or the attempted commission of any
				of the offenses set forth in subparagraphs (A) through (C), or subsection
				(a)(2), to the extent that the subsection (a)(2) offense pertains to
				subparagraph (A); or
									(E)attempts to do any
				act prohibited under subparagraph (A), (B) or (D), or conspires to do any act
				prohibited by subparagraphs (A) through (E) or subsection (a)(2),
									shall be
				fined under this title, imprisoned not more than 20 years, or both; and if the
				death of any person results from conduct prohibited by this paragraph, shall be
				imprisoned for any term of years or for life.(2)ThreatsA person who threatens, with apparent
				determination and will to carry the threat into execution, to do any act
				prohibited under paragraph (1)(A) shall be fined under this title, imprisoned
				not more than 5 years, or both.
								(b)JurisdictionThere
				is jurisdiction over the activity prohibited in subsection (a)—
								(1)in the case of a
				covered ship, if—
									(A)such activity is
				committed—
										(i)against or on
				board a vessel of the United States or a vessel subject to the jurisdiction of
				the United States (as defined in
				section
				70502 of title 46) at the time the prohibited activity is
				committed;
										(ii)in the United
				States, including the territorial seas; or
										(iii)by a national of
				the United States, by a United States corporation or legal entity, or by a
				stateless person whose habitual residence is in the United States;
										(B)during the
				commission of such activity, a national of the United States is seized,
				threatened, injured, or killed; or
									(C)the offender is
				later found in the United States after such activity is committed;
									(2)in the case of a
				ship navigating or scheduled to navigate solely within the territorial sea or
				internal waters of a country other than the United States, if the offender is
				later found in the United States after such activity is committed; or
								(3)in the case of any
				vessel, if such activity is committed in an attempt to compel the United States
				to do or abstain from doing any act.
								(c)ExceptionsThis
				section shall not apply to—
								(1)the activities of
				armed forces during an armed conflict, as those terms are understood under the
				law of war, which are governed by that law; or
								(2)activities
				undertaken by military forces of a state in the exercise of their official
				duties.
								(d)(1)Civil
				forfeitureAny real or
				personal property used or intended to be used to commit or to facilitate the
				commission of a violation of this section, the gross proceeds of such
				violation, and any real or personal property traceable to such property or
				proceeds, shall be subject to forfeiture.
								(2)Applicable proceduresSeizures and forfeitures under this section
				shall be governed by the provisions of
				chapter 46 of title 18,
				United States Code, relating to civil forfeitures, except that such duties as
				are imposed upon the Secretary of the Treasury under the customs laws described
				in section 981(d) shall be performed by such officers, agents, and other
				persons as may be designated for that purpose by the Secretary of Homeland
				Security, the Attorney General, or the Secretary of
				Defense.
								.
				(b)Conforming
			 amendmentThe table of sections at the beginning of
			 chapter 111 of title 18,
			 United States Code, is amended by adding after the item relating to section
			 2280 the following new item:
					
						
							2280a. Violence against maritime navigation and maritime
				transport involving weapons of mass
				destruction.
						
						.
				103.Amendments to
			 section
			 2281 of title 18, United States CodeSection 2281 of
			 title 18, United States Code, is amended—
				(1)in subsection (c), by striking
			 section 2(c) and inserting section 13(c);
				(2)in subsection (d), by striking the
			 definitions of national of the United States,territorial
			 sea of the United States, and United States; and
				(3)by inserting after
			 subsection (d) the following:
					
						(e)ExceptionsThis section does not apply to—
							(1)the activities of
				armed forces during an armed conflict, as those terms are understood under the
				law of war, which are governed by that law; or
							(2)activities
				undertaken by military forces of a state in the exercise of their official
				duties.
							.
				104.New
			 section
			 2281a of title 18, United
			 States Code
				(a)In
			 generalChapter
			 111 of title 18, United States Code, is amended by adding after
			 section 2281 the following new section:
					
						2281a.Additional
				offenses against maritime fixed platforms
							(a)Offenses
								(1)In
				generalA person who
				unlawfully and intentionally—
									(A)when the purpose
				of the act, by its nature or context, is to intimidate a population, or to
				compel a government or an international organization to do or to abstain from
				doing any act—
										(i)uses against or on
				a fixed platform or discharges from a fixed platform any explosive or
				radioactive material, biological, chemical, or nuclear weapon in a manner that
				causes or is likely to cause death or serious injury or damage; or
										(ii)discharges from a
				fixed platform oil, liquefied natural gas, or another hazardous or noxious
				substance that is not covered by clause (i), in such quantity or concentration
				that causes or is likely to cause death or serious injury or damage;
										(B)injures or kills
				any person in connection with the commission or the attempted commission of any
				of the offenses set forth in subparagraph (A); or
									(C)attempts or
				conspires to do anything prohibited under subparagraph (A) or (B),
									shall be
				fined under this title, imprisoned not more than 20 years, or both; and if
				death results to any person from conduct prohibited by this paragraph, shall be
				imprisoned for any term of years or for life.(2)Threat to
				safetyA person who threatens, with apparent determination and
				will to carry the threat into execution, to do any act prohibited under
				paragraph (1)(A), shall be fined under this title, imprisoned not more than 5
				years, or both.
								(b)JurisdictionThere
				is jurisdiction over the activity prohibited in subsection (a) if—
								(1)such activity is
				committed against or on board a fixed platform—
									(A)that is located on
				the continental shelf of the United States;
									(B)that is located on
				the continental shelf of another country, by a national of the United States or
				by a stateless person whose habitual residence is in the United States;
				or
									(C)in an attempt to
				compel the United States to do or abstain from doing any act;
									(2)during the
				commission of such activity against or on board a fixed platform located on a
				continental shelf, a national of the United States is seized, threatened,
				injured, or killed; or
								(3)such activity is
				committed against or on board a fixed platform located outside the United
				States and beyond the continental shelf of the United States and the offender
				is later found in the United States.
								(c)ExceptionsThis section does not apply to—
								(1)the activities of
				armed forces during an armed conflict, as those terms are understood under the
				law of war, which are governed by that law; or
								(2)activities
				undertaken by military forces of a state in the exercise of their official
				duties.
								(d)DefinitionsIn
				this section—
								(1)continental
				shelf means the sea-bed and subsoil of the submarine areas that extend
				beyond a country’s territorial sea to the limits provided by customary
				international law as reflected in Article 76 of the 1982 Convention on the Law
				of the Sea; and
								(2)fixed platform means an
				artificial island, installation, or structure permanently attached to the
				sea-bed for the purpose of exploration or exploitation of resources or for
				other economic
				purposes.
								.
				(b)Conforming
			 amendmentThe table of sections at the beginning of
			 chapter 111 of title 18,
			 United States Code, is amended by adding after the item relating to section
			 2281 the following new item:
					
						
							2281a. Additional offenses against maritime fixed
				platforms.
						
						.
				105.Ancillary
			 measureSection
			 2332b(g)(5)(B) of title 18, United States Code, is amended by
			 inserting 2280a (relating to maritime safety), before
			 2281, and by striking 2281 and inserting
			 2281 through 2281a.
			IIPrevention of
			 Nuclear Terrorism
			201.New
			 section
			 2332i of title 18, United
			 States Code
				(a)In
			 generalChapter
			 113B of title 18, United States Code, is amended by adding
			 after section 2332h the following:
					
						2332i.Acts of
				nuclear terrorism
							(a)Offenses
								(1)In
				generalWhoever knowingly and
				unlawfully—
									(A)possesses
				radioactive material or makes or possesses a device—
										(i)with the intent to
				cause death or serious bodily injury; or
										(ii)with the intent
				to cause substantial damage to property or the environment; or
										(B)uses in any way
				radioactive material or a device, or uses or damages or interferes with the
				operation of a nuclear facility in a manner that causes the release of or
				increases the risk of the release of radioactive material, or causes
				radioactive contamination or exposure to radiation—
										(i)with the intent to
				cause death or serious bodily injury or with the knowledge that such act is
				likely to cause death or serious bodily injury;
										(ii)with the intent
				to cause substantial damage to property or the environment or with the
				knowledge that such act is likely to cause substantial damage to property or
				the environment; or
										(iii)with the intent
				to compel a person, an international organization or a country to do or refrain
				from doing an act,
										shall
				be punished as prescribed in subsection (c).(2)ThreatsWhoever,
				under circumstances in which the threat may reasonably be believed, threatens
				to commit an offense under paragraph (1) shall be punished as prescribed in
				subsection (c). Whoever demands possession of or access to radioactive
				material, a device or a nuclear facility by threat or by use of force shall be
				punished as prescribed in subsection (c).
								(3)Attempts and
				conspiraciesWhoever attempts to commit an offense under
				paragraph (1) or conspires to commit an offense under paragraph (1) or (2)
				shall be punished as prescribed in subsection (c).
								(b)JurisdictionConduct
				prohibited by subsection (a) is within the jurisdiction of the United States
				if—
								(1)the prohibited
				conduct takes place in the United States or the special aircraft jurisdiction
				of the United States;
								(2)the prohibited
				conduct takes place outside of the United States and—
									(A)is committed by a
				national of the United States, a United States corporation or legal entity or a
				stateless person whose habitual residence is in the United States;
									(B)is committed on
				board a vessel of the United States or a vessel subject to the jurisdiction of
				the United States (as defined in
				section
				70502 of title 46) or on board an aircraft that is registered
				under United States law, at the time the offense is committed; or
									(C)is committed in an
				attempt to compel the United States to do or abstain from doing any act, or
				constitutes a threat directed at the United States;
									(3)the prohibited
				conduct takes place outside of the United States and a victim or an intended
				victim is a national of the United States or a United States corporation or
				legal entity, or the offense is committed against any state or government
				facility of the United States; or
								(4)a perpetrator of
				the prohibited conduct is found in the United States.
								(c)PenaltiesWhoever
				violates this section shall be fined not more than $2,000,000 and shall be
				imprisoned for any term of years or for life.
							(d)NonapplicabilityThis
				section does not apply to—
								(1)the activities of
				armed forces during an armed conflict, as those terms are understood under the
				law of war, which are governed by that law; or
								(2)activities
				undertaken by military forces of a state in the exercise of their official
				duties.
								(e)DefinitionsAs
				used in this section, the term—
								(1)armed
				conflict has the meaning given that term in section 2332f(e)(11) of this
				title;
								(2)device
				means:
									(A)any nuclear
				explosive device; or
									(B)any radioactive
				material dispersal or radiation-emitting device that may, owing to its
				radiological properties, cause death, serious bodily injury or substantial
				damage to property or the environment;
									(3)international
				organization has the meaning given that term in section 831(f)(3) of
				this title;
								(4)military
				forces of a state means the armed forces of a country that are
				organized, trained and equipped under its internal law for the primary purpose
				of national defense or security and persons acting in support of those armed
				forces who are under their formal command, control and responsibility;
								(5)national of
				the United States has the meaning given that term in section 101(a)(22)
				of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22));
								(6)nuclear
				facility means:
									(A)any nuclear
				reactor, including reactors on vessels, vehicles, aircraft or space objects for
				use as an energy source in order to propel such vessels, vehicles, aircraft or
				space objects or for any other purpose;
									(B)any plant or
				conveyance being used for the production, storage, processing or transport of
				radioactive material; or
									(C)a facility
				(including associated buildings and equipment) in which nuclear material is
				produced, processed, used, handled, stored or disposed of, if damage to or
				interference with such facility could lead to the release of significant
				amounts of radiation or radioactive material;
									(7)nuclear
				material has the meaning given that term in section 831(f)(1) of this
				title;
								(8)radioactive
				material means nuclear material and other radioactive substances that
				contain nuclides that undergo spontaneous disintegration (a process accompanied
				by emission of one or more types of ionizing radiation, such as alpha-, beta-,
				neutron particles and gamma rays) and that may, owing to their radiological or
				fissile properties, cause death, serious bodily injury or substantial damage to
				property or to the environment;
								(9)serious
				bodily injury has the meaning given that term in section 831(f)(4) of
				this title;
								(10)state
				has the same meaning as that term has under international law, and includes all
				political subdivisions thereof;
								(11)state or
				government facility has the meaning given that term in section
				2332f(e)(3) of this title;
								(12)United
				States corporation or legal entity means any corporation or other entity
				organized under the laws of the United States or any State, Commonwealth,
				territory, possession or district of the United States;
								(13)vessel
				has the meaning given that term in
				section
				1502(19) of title 33; and
								(14)vessel of
				the United States has the meaning given that term in
				section
				70502 of title
				46.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter 113B of title 18,
			 United States Code, is amended by inserting after section 2332h the
			 following:
					
						
							2332i. Acts of nuclear
				terrorism.
						
						.
				(c)DisclaimerNothing
			 contained in this section is intended to affect the applicability of any other
			 Federal or State law that might pertain to the underlying conduct.
				(d)Inclusion in
			 definition of Federal crimes of terrorismSection 2332b(g)(5)(B) of title
			 18, United States Code, is amended by inserting 2332i (relating to acts
			 of nuclear terrorism), before 2339 (relating to harboring
			 terrorists).
				202.Amendment to
			 section
			 831 of title 18 of the United States CodeSection 831 of title
			 18, United States Code, is amended—
				(a)in subsection
			 (a)—
					(1)by redesignating
			 paragraphs (3) through (8) as (4) through (9);
					(2)by inserting after paragraph (2) the
			 following:
						
							(3)without lawful
				authority, intentionally carries, sends or moves nuclear material into or out
				of a
				country;
							;
					(3)in paragraph (8),
			 as redesignated, by striking an offense under paragraph (1), (2), (3),
			 or (4) and inserting any act prohibited under paragraphs (1)
			 through (5); and
					(4)in paragraph (9),
			 as redesignated, by striking an offense under paragraph (1), (2), (3),
			 or (4) and inserting any act prohibited under paragraphs (1)
			 through (7);
					(b)in subsection
			 (b)—
					(1)in paragraph (1),
			 by striking (7) and inserting (8); and
					(2)in paragraph (2),
			 by striking (8) and inserting (9);
					(c)in subsection
			 (c)—
					(1)in subparagraph
			 (2)(A), by adding after United States the following: or a
			 stateless person whose habitual residence is in the United
			 States;
					(2)by striking
			 paragraph (5);
					(3)in paragraph (4),
			 by striking or at the end; and
					(4)by inserting after
			 paragraph (4), the following:
						
							(5)the offense is
				committed on board a vessel of the United States or a vessel subject to the
				jurisdiction of the United States (as defined in
				section
				70502 of title 46) or on board an aircraft that is registered
				under United States law, at the time the offense is committed;
							(6)the offense is
				committed outside the United States and against any state or government
				facility of the United States; or
							(7)the offense is
				committed in an attempt to compel the United States to do or abstain from doing
				any act, or constitutes a threat directed at the United
				States.
							;
					(d)by redesignating
			 subsections (d) through (f) as (e) through (g), respectively;
				(e)by inserting after
			 subsection (c):
					
						(d)NonapplicabilityThis
				section does not apply to—
							(1)the activities of
				armed forces during an armed conflict, as those terms are understood under the
				law of war, which are governed by that law; or
							(2)activities
				undertaken by military forces of a state in the exercise of their official
				duties.
							;
				and
				(f)in subsection (g),
			 as redesignated—
					(1)in paragraph (6),
			 by striking and at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
					(3)by inserting after
			 paragraph (7), the following:
						
							(8)the term
				armed conflict has the meaning given that term in section
				2332f(e)(11) of this title;
							(9)the term
				military forces of a state means the armed forces of a country
				that are organized, trained and equipped under its internal law for the primary
				purpose of national defense or security and persons acting in support of those
				armed forces who are under their formal command, control and
				responsibility;
							(10)the term
				state has the same meaning as that term has under international
				law, and includes all political subdivisions thereof;
							(11)the term
				state or government facility has the meaning given that term in
				section 2332f(e)(3) of this title; and
							(12)the term
				vessel of the United States has the meaning given that term in
				section
				70502 of title
				46.
							.
					
	
		
			Passed the House of
			 Representatives May 20, 2013.
			Karen L. Haas,
			Clerk
		
	
